Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
No claims have been cancelled, claims 1-9, 11-14 and 19 have been amended, the disclosure has been amended at page 1, and new claim 20 has been added as per the preliminary amendment filed December 16, 2019.  One Information Disclosure Statement (1 IDS) filed December 16, 2019 has been received with all cited non-U.S. patent references, annotated, and made of record. 
Claims 1-20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At disclosure page 4, line 1, the term “3’ hydroxy group” appears to be referring to the -- 2’ hydroxy group -- in structure (V).  
At disclosure page 32 over the arrow between the structures “8” and “9”the term “K2O3C” is erroneous and should be amended to read – K2CO3 --. 
At disclosure page 35, the term NaHCO3” is erroneous and should be amended to read -- NaHCO3 --.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claim 9 is rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App., 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149, 149 USPQ 475 (D.D.C. 1966).  
In claim 9 at line 1, the term “using” is a derivative of the verb -- to use --, and in view of the above judicial guidance, examiner respectfully suggests should be replaced with alternative terminology not derived from the noted verb.  
Claims 1-16 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for the synthetic steps necessary to produce according to the examples in the disclosure at pages 25-37wherein specific reagents have been specified, does not reasonably provide enablement for any other of the reagents encompassed by the generic terms presently in the claimed process steps.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows: 
A.  The breadth of the claimed subject matter:  In claim 1 and in many dependent claims the term “protecting group” is presented without specificity, a breadth that has not been adequately supported by the disclosed exemplifications.  
B.  The nature of the claimed subject matter:  This subject has been addressed in previous paragraphs of this analysis.  
C.  The state of the prior art:  The instant prior art has anticipated a portion of the claimed subject matter but does not appear to read on the process claims.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make phosphoramidite prodrugs of nucleosides.  
E.  The level of predictability in the art:  The preparation of a specific prodrug of a purine nucleoside is necessarily highly specific and therefore properly found to be unpredictable.
F.  The amount of direction provided by the applicant:  The disclosure has provided a set of process steps that produce the phosphoramidate diastereoisomers of NUC-7738.  
G.  The existence of working examples:  This subject matter has been addressed in previous paragraphs of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claim 2 is objected to because of the following informalities: 
In claim 2 at line 3, term “the 3’ hydroxy group” is erroneous because the 3’-location is unsubstituted in structure (V).  Did applicant intend the term to read -- 2’ hydroxy group --?  
Appropriate correction is required.  
Claims 1-16 are rejected under 35 U.S.C. §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112, second paragraph.  
In claim 1 at lines 4 and 13, the term “removing,” and at lines 4, 7, 8 and 13 the term “protecting group” are functional terms and have not been further limited to specific process embodiments or to specific structural limitations, respectively, and therefore represent two incompleteness issues.   See also claims 2, 4 and 6-8 wherein one or both of these issues reoccur.  
In claim 1 at lines 9-10, the terms “reacting,” “LG is a leaving group,” and “a base” are functional terms not further defined in the claim, each representing an incompleteness issue.  
In claim 3 at line 3, the term “a source of hydride” is generic to a vast array of chemical compounds and thereby renders the process limitation indefinite for failure to provide a specific reagent and to provide conditions for the process step, incompleteness issues.  
In claims 15 and 16, processes for making diastereoisomerically enriched samples of the compound NUC-7738, but are claimed process that are each incomplete for failing to provide a complete process for each claim.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 17-20 are rejected under 35 U.S.C. §102 (a)(1) and/or (a)(2) as being anticipated by Griffith et al. ‘830 (PTO-1449 #1; For Ref. #1; WO 2016/083830).  
Applicant is referred to the disclosure pages 61-63 wherein the compounds disclosed as “An” ad “B” together with the contents of claim 26 have anticipated the instant cited claims.  
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
 No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
04/09/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600